DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 -10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 March 2021.
Applicant’s election of Claims 11-16 in the reply filed on 01 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, US 2007/0193888A1 (Hansen), and further in view of Romagnoli, US 4,506,495, (Romagnoli).


Regarding Claim 11, Hansen discloses, A tool for producing a blister pack for medicinal products (Abstract), comprising: 

at least one trough (see FIG. 8, [0042] – illustrates as trough), each trough of the at least one trough being configured to form [0042] or receive one blister pocket of the blister pack (FIG.  1, #10), wherein the at least one trough comprises an at least two-level shape (FIGS. 8-9) by comprising a first recess (FIG. 8, #106, [0042]), which defines a first level of the trough, and a second recess (FIG. 8, #102, [0042]), which is arranged in a subsection of a two-dimensional area over which the first recess extends, the second recess being situated below the first recess (FIGS. 8-9, illustrate area over which first recess extends above second recess). 



However, Romagnoli teaches, at least two movable upright pins (FIG. 2, #20) a certain distance apart (FIG. 2, #20 – illustrates that the pins are a distance apart).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Romagnoli at the effective filling date of the invention and would be motivated to modify the die (FIG. 8, #100) as disclosed by Hansen to include the pins (20) as taught by Romagnoli; because Romagnoli teaches that this structure is known in the art, thereby providing the motivation, and is beneficial to add the pins (Romagnoli, 20) so as to dislodge the strip portions as taught by Romagnoli (FIG. 2, #20, Col. 3, lines 40-43)
 

Regarding Claim 12, as combined, Hansen/Romagnoli discloses, as previously claimed. Romagnoli further discloses, wherein the pins (FIG. 2, #20) comprise a rounding or a flat plateau surface at an apex (#20 top) or at a tip.

Regarding Claim 13, as combined, Hansen/Romagnoli discloses, as previously claimed.  Romagnoli further discloses, wherein precisely two projections or pins (FIG. 2, #20 – illustrates two pins) are provided.

Regarding Claim 14, as combined, Hansen/Romagnoli discloses, as previously claimed.  Romagnoli further discloses, wherein several projections (FIG. 2, #20 – illustrated of equal height) are provided. 
Though Romagnoli shows projections (20) and does not explicitly disclose the height it would be obvious that Hansen’s projections have a height.  However, Hansen does not disclose wherein the projections (20) are of equal height in the range of 0.5-5 mm.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to select the appropriate height of the projections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Please note that in the instant application, page 15, paragraph [0067], applicant has not disclosed any criticality for the claimed limitations.  Additionally, since Romagnoli is an analogous blister pack it would be further obvious that the height range would be similar to applicant’s claimed invention.

Regarding Claim 15, as combined, Hansen/Romagnoli discloses, as previously claimed,  further disclosing, wherein the pins (Romagnoli, 20) are in such a way that they both project equally (Romagnoli, FIG. 2, #20 - all project equal height) far beyond the bottom area (Hansen, 106b) of the first recess (Hansen, 106).
Hansen does not disclose wherein the pins are extendable by 0.5-5mm.
However, Romagnoli teaches, wherein analogous pins are extendable (FIG.2, #20, die 5a, Col. 3, line 40).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Romagnoli at the effective filling date of the invention and would be motivated to modify the die (FIG. 8, #100) as disclosed by Hansen to include spring-loaded ejector pins #20 as taught by Romagnoli (Col. 3, line 40);  because Romagnoli teaches this structure that is known in the art and is beneficial, thereby providing the motivation, to add the spring-loaded ejector pins as taught by Romagnoli to eject the blister package of Hansen.
However, as combined, Hansen/Romagnoli do not disclose, wherein the pins are a height of 0.5-5 mm.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to select the appropriate height of the projections, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A). Please note that in the instant application, page 15, paragraph [0067], applicant has not disclosed any criticality for the claimed limitations.  Additionally, since Hansen is an analogous blister pack it would be further obvious that the height range would be similar to applicant’s claimed invention.

Regarding Claim 16, as combined, Hansen/Romagnoli discloses, as previously claimed.  Romagnoli further disclosing, wherein a support element or several pins (20) are provided. 
Hansen does not disclose, the support element is, or the pins are spring-loaded.
However, Romagnoli teaches, support element is, or pins (FIG. 2, #20) are spring-loaded (FIG. 2, #20, Col. 3, line 40)
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Romagnoli at the effective filling date of the invention to modify the die (FIG. 8, #100 in an area just below, and bisecting 106) as taught Hansen and add the spring-loaded ejector pins (#20) as taught by Romagnoli  (Col. 3, line 40);  because Romagnoli teaches this structure that is known in the art and is beneficial, thereby providing the motivation, to add the spring-loaded ejector pins as taught by Romagnoli to eject the blister package of Hansen.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 11 in the present office action is rejected using a combination of Hansen and Romagnoli.  Hansen is a newly cited reference.  Siegel is no longer relied on as prior art reference to reply to any one of Claims 11-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen, US-6726611-B2, Roach US-4918907-A, and Siegel US-4776150-A cited for troughs, recesses, and bottom area. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                           05 Aug 2021

/DARIUSH SEIF/Primary Examiner, Art Unit 3731